      Case 1:12-cv-00022-BLW Document 463 Filed 08/17/21 Page 1 of 15




                      UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF IDAHO


 K.W., by his next friend D.W., et al.,
                                             Case No. 1:12-cv-00022-BLW
        Plaintiffs,                          (lead case)

         v.                                  MEMORANDUM DECISION
                                             AND ORDER
 RICHARD ARMSTRONG, et al.,

        Defendants.

 TOBY SCHULTZ, et al.,
                                             Case No. 3:12-cv-58-BLW
        Plaintiffs,

         v.

 RICHARD ARMSTRONG, et al.,

        Defendants.



                               INTRODUCTION

      Before the Court are competing attorneys’ fee motions. See Dkts. 433, 435.

Plaintiffs ask for an award of $115,730. Defendants ask for roughly $99,000. The

Court has reviewed the briefing, as well as the letters submitted by class members

during the recent weeks. See Dkts. 455-59. For the reasons explained below, the

Court will grant plaintiffs’ motion and deny defendants’ motion.


MEMORANDUM DECISION AND ORDER - 1
        Case 1:12-cv-00022-BLW Document 463 Filed 08/17/21 Page 2 of 15




                                      BACKGROUND

       The Court certified a class of disabled adults to challenge the budget tool,

notice form, and hearing procedures. After the Court granted summary judgment in

plaintiffs’ favor, the parties settled the class claims. In the Class Action Settlement

Agreement, approved by the Court on January 12, 2017, the Department agreed to

develop a new budget tool and to keep plaintiffs’ benefits at their prior high level

until the new budgets could be approved and implemented. As part of the

settlement, the Department set a goal of developing and implementing the new

budget tool within 24 months. See Dkt. 306,-1, at 8-9.1 If the Department failed to

implement the new tool within three years (no later than January 2020), the

plaintiffs could ask the Court “to set a reasonable completion deadline.” Id. at 9.

       When the Department did not complete its work within 24 months, both

sides asked the Court to impose their version of a reasonable completion deadline.



       1
          The relevant provision states: “Action Steps and Estimated Completion. . . . . The
Department will develop estimated dates for completion with HSRI [an outside consultant] as the
project moves forward, with the goal of completing the last action step below within 24 months
of the inaugural meeting with HSRI described in action step one below. If the last action step
below is not completed within 24 months of the inaugural meeting, the Parties shall meet and
confer in an effort to identify an agreed completion deadline; if the Parties have not agreed on a
completion deadline and the last action step below is not completed within 36 months of the
inaugural meeting, class counsel may initiate the dispute resolution process set forth in Section
V.M. below and, if the deadline remains disputed after that process is completed, Plaintiffs may
file an appropriate motion and the Court shall set a reasonable completion deadline.”




MEMORANDUM DECISION AND ORDER - 2
       Case 1:12-cv-00022-BLW Document 463 Filed 08/17/21 Page 3 of 15




In briefs that were filed before the COVID-19 pandemic began, the Department

asked the Court to set a completion deadline of January 12, 2023, while plaintiffs

wanted the Department to be done in 120 days. After the pandemic hit, the

Department asked the Court to extend the completion deadline to January 2024.

Plaintiffs asked the Court to send the parties to ADR.

      Initially, the Court indicated it would impose a two-track deadline system,

with one track being a longer deadline for the restructuring of services and the

other track being a shorter deadline for creation of the new budget tool. See Dkt.

396. Later, though, the Court denied plaintiffs’ request to send the parties to ADR

and scheduled a hearing to resolve outstanding issues. Dkt. 420. In December

2020, after hearing the parties’ arguments, the Court ordered a reasonable

completion deadline of June 2022.

      After the Court decided the reasonable completion deadline, both parties

filed the pending motions for attorneys’ fees. See Dkts. 433, 435. In an earlier

order, the Court approved a form of notice, which informed the class about class

counsel’s efforts to obtain a fee award. See Dkt. 449.

                                    ANALYSIS

      The settlement agreement allows either party to seek an attorneys’ fee award

if the Court is called upon to resolve a dispute arising under the agreement. The

relevant provision provides:


MEMORANDUM DECISION AND ORDER - 3
       Case 1:12-cv-00022-BLW Document 463 Filed 08/17/21 Page 4 of 15




      The Parties agree to bear their own attorneys’ fees and costs relating
      to ordinary monitoring of and compliance with this Agreement and
      any orders or judgment that the Court enters with respect to this
      Agreement. However, either Party may petition the Court for an
      award of attorneys’ fees and costs if the applicable dispute resolution
      or noncompliance procedures set forth in this Agreement fail and a
      motion, petition, or court decision or order therefore resolves a
      dispute arising under this Agreement (including disputes over
      approval, compliance, enforcement, interpretation, modification,
      clarification, or termination under the Agreement). As to any such
      claims for attorneys’ fees or costs, the Parties agree that the 42 U.S.C.
      § 1988 standard for fee awards will apply, including as to whether
      fees may be assessed against Plaintiffs, whether a Party is a prevailing
      Party entitled to an award, and the appropriate amount of an award.

Dkt. 306-1 at 34 (emphasis added).

      According to this provision, the Court looks to 42 U.S.C. § 1988 to decide

which party is the “prevailing party,” whether fees can be assessed against

plaintiffs, and the appropriate amount of any fee award.

1. Plaintiffs are the Prevailing Party

      The Court’s first task is to determine the “prevailing party.” Under 42

U.S.C. § 1988, “plaintiffs may be considered ‘prevailing parties’ for attorney’s fees

purposes if they succeed on any significant issue in litigation which achieves some

of the benefit the parties sought in bringing suit.” Hensley v. Eckerhart, 461 U.S.

424, 433 (1983).

      Here, both sides declare victory. Plaintiffs focus on the overall result –

pointing out that after the latest round of motion practice, they have emerged with



MEMORANDUM DECISION AND ORDER - 4
       Case 1:12-cv-00022-BLW Document 463 Filed 08/17/21 Page 5 of 15




a deadline in hand: the Department must implement the new budget tool by June

2022. Before that ruling, plaintiffs had only “goals” and “estimated dates.” See

Dkt. 306, at 7-8. Now they have a firm deadline. Plus, by securing that June 2022

deadline, plaintiffs were able to stave off two years’ worth of delay that the

Department insisted was necessary. In that regard, plaintiffs now report that

“despite IDHW’s [earlier] protestations that it would not be able to finish the

budget tool before 2024, IDHW has now adjusted its schedule to meet the June

2022 deadline.” Motion Mem., Dkt. 433-1, at 5.

      The Department, however, says it won the day, because plaintiffs asked for a

much earlier “reasonable completion date” than they got. (To recap: Plaintiffs

asked for 120 days from the date of the ruling; the Department said it needed until

January 2024. The Court ruled in December 2020, allowing the Department until

January 2022 (roughly 18 months) in which to complete the new budget tool.) The

Department also correctly states that plaintiffs asked for other forms of relief

which the Court denied. See Def. Mtn. Mem., Dkt. 435-1, at 8. The Court did not

send the parties to ADR, and it did not put certain requested safeguards in place.

      Given this record, the Department created an issue-by-issue wins-and-losses

chart and chalked up more wins for itself. See Response, Dkt. 440, at 5-6. At one

point, the Department even goes so far as to characterize plaintiff as having

suffered a complete loss: “Plaintiffs had no success with their motion, and


MEMORANDUM DECISION AND ORDER - 5
       Case 1:12-cv-00022-BLW Document 463 Filed 08/17/21 Page 6 of 15




Defendants should not pay for Plaintiffs’ unsuccessful motion.” Response, Dkt.

440, at 10.

      The Court is not persuaded. First, the Supreme Court has counseled against

such a “mathematical approach comparing the total number of issues in the case

with those actually prevailed upon.’” Sottoriva v. Claps, 617 F.3d 971, 976 (7th

Cir. 2010) (quoting Hensley, 461 U.S. at 435). Put differently, § 1988 doesn’t

require plaintiffs to run the table to achieve prevailing-party status. Rather, if they

obtain relief that “materially alters the legal relationship between the parties by

modifying the defendants’ behavior in a way that directly benefits the plaintiffs,”

they may be a prevailing party. Farrar v. Hobby, 506 U.S. 103, 111 (1992).

      As already noted, the Department’s behavior has been modified in a way

that directly benefits the plaintiffs: the budget tool will be finished two years

earlier than the Department had wanted. Of course, the other side of that argument

is that the Department got far more time than plaintiffs had wanted. But, as already

pointed out, a significant win for the plaintiffs is that they now have a firm

deadline, rather than just goals.

      All told, this is enough to push plaintiffs across the statutory threshold into

prevailing-party status. As already noted, the governing legal standard here is

generous: “‘plaintiffs may be considered ‘prevailing parties’ for attorney’s fees

purposes if they succeed on any significant issue in litigation which achieves some


MEMORANDUM DECISION AND ORDER - 6
       Case 1:12-cv-00022-BLW Document 463 Filed 08/17/21 Page 7 of 15




of the benefit the parties sought in bringing suit.’” Hensley v. Eckerhart, 461 U.S.

424, 433 (1983) (citation omitted; emphasis added).

2. Plaintiffs Are Entitled to a Reasonable Fee Award

      The next step is to determine a reasonable fee award.

      As a threshold matter, the Court is not persuaded by defendants’ argument

that plaintiffs should not recover any fees, even if the Court determines – as it has

– that plaintiffs are the prevailing parties. Here, the Department argues that it

would be “unfair to Defendants to force it to pay for Plaintiff’s losing efforts, when

Defendants had to present evidence to the Court of a reasonable deadline.” Resp.,

Dkt. 440, at 9. For all the reasons discussed earlier, though, the Court does not

view the plaintiffs as having mounted a “losing effort.” Nor does the Court find

“special circumstances” that would justify denying plaintiffs’ attorney’s fees. See

San Francisco NAACP v. San Francisco Unified Sch. Dist., 284 F.3d 1163, 1169

(9th Cir. 2002). Plaintiffs were the prevailing parties, and a fee award is warranted.

3. The Lodestar Calculation

      To determine a reasonable fee, the Court begins by calculating the lodestar

figure, which is done “by multiplying the number of hours reasonably expended on

the litigation by the reasonable hourly rate.” Gracie v. Gracie, 217 F.3d 1060,

1070 (9th Cir. 2000). Then, where appropriate, the Court should “adjust the

‘presumptively reasonable’ lodestar figure based upon the factors listed in Kerr v.


MEMORANDUM DECISION AND ORDER - 7
        Case 1:12-cv-00022-BLW Document 463 Filed 08/17/21 Page 8 of 15




Screen Extras Guild, Inc., 526 F.2d 67, 69-70 (9th Cir. 1975), that have not been

subsumed in the lodestar calculation.” Id.2

       a. Reasonable Hourly Rates

       To determine whether an hourly rate is reasonable, the Court looks to hourly

rates prevailing in the relevant legal community for similar work performed by

attorneys of comparable skill, experience, and reputation. Ingram v. Oroudjian,

647 F.3d 925, 928 (9th Cir. 2011) (per curiam). Here, plaintiffs claim hourly rates

of $350 for Richard Eppink, James Piatrowski, and Marty Durand and $250 for

Molly Kafka. Respectively, these attorneys have 14, 26, 25, and 6 years’

experience. Defendants have not objected to the requested rates, which are

adequately supported in plaintiffs’ declarations and briefing. The Court finds that

the claimed hourly rates are reasonable.

       b. Number of Hours Reasonably Expended

       The next step is to determine the hours reasonably expended on the




       2
          The Kerr factors include: “(1) the time and labor required, (2) the novelty and difficulty
of the questions involved, (3) the skill requisite to perform the legal service properly, (4) the
preclusion of other employment by the attorney due to acceptance of the case, (5) the customary
fee, (6) whether the fee is fixed or contingent, (7) time limitations imposed by the client or the
circumstances, (8) the amount involved and the results obtained, (9) the experience, reputation,
and ability of the attorneys, (10) the ‘undesirability’ of the case, (11) the nature and length of the
professional relationship with the client, and (12) awards in similar cases.” Kerr, 526 F.2d at 70.
Only those factors which are applicable need to be addressed.




MEMORANDUM DECISION AND ORDER - 8
        Case 1:12-cv-00022-BLW Document 463 Filed 08/17/21 Page 9 of 15




litigation. Plaintiffs’ attorneys spent 337.8 hours related to the motion to enforce

the settlement agreement. See Reply, Dkt. 445, at 10. That number, multiplied by

the applicable hourly rates, yields a lodestar figure of $115,380, as shown here:

            Attorney                 Hourly Rate          Hours           Total Fee
            Richard Eppink           $350                 162.6           $56,910
            James Piatrowski         $350                 1033            $36,050
            Marty Durand             $350                 43.7            $15,295
            Molly Kafka              $250                 28.5            $ 7,125
                                     TOTALS               337.8           $115,380

       c. Line-Item Challenges

       Defendants raise numerous line-item objections to plaintiffs’ time sheet

entries. These challenges fall into three categories: (1) challenges to work the

Department says is unrelated to the deadline litigation; (2) challenges to imprecise

time sheet entries; and (3) challenges to work the Department says was duplicative.

       The Court has reviewed each challenged entry, however, and does not




       3
         Plaintiffs erroneously report than Mr. Piatrowski billed 104 hours to these motions, but
the correct number is 103. The math looks like this: Mr. Piatrowski originally reported that he
spent 101.1 hours on the deadline litigation. On reply, though, he conceded that he had
inadvertently included time entries at lines 6-9 and 85. See Reply, Dkt. 445, at 8. Although the
total time represented by those line entries is 3.2 hours, counsel reported it as 2.2 hours and then
deducted 2.2, rather than 3.2, from that initial figure of 101.1 hours. Compare id. with Billing
Chart, Dkt. 440-2, lines 6-9, 85. The Court will assume a math error, or, perhaps more likely, a
scrivener’s error. The upshot is that Mr. Piatrowski’s initial time report of 101.1 hours should
have been 97.9 hours. (101-1 – 3.2 = 97.9). After those hours were reported, he spent another 5.1
hours, which brings his total claimed hours 103 hours (97.9 + 5.1 = 103). See Second Piatrowski
Dec., Dkt. 445-2.



MEMORANDUM DECISION AND ORDER - 9
      Case 1:12-cv-00022-BLW Document 463 Filed 08/17/21 Page 10 of 15




believe any deductions are appropriate. Most significantly, class counsel has

adequately explained that the time spent was related to the motion to enforce the

settlement agreement, as opposed to ordinary monitoring activities. Accordingly,

the Court will not reduce the fee award by omitting the challenged time entries at

lines 45, 69-71, 119, 154, 251, 257, or 281-86. See Dkt. 440-2.

      Similarly, the Court will not dock class counsel for imprecise time entries.

Granted, some entries would have benefited from a more detailed description. For

example, Mr. Piatrowski had two entries with this description: “Telephone calls

with clients/class reps.” Billing Summary, Lines 54-55. But plaintiffs explain that

the context of these entries, including adjacent entries at Lines 52 and 56, provides

the relevant context, which adequately shows that the time was spent on tasks

related to the deadline dispute. See generally Gates v. Gomez, 60 F.3d 525, 535

(9th Cir. 1995) (upholding fee award where the “cumulative effect” of the

attorneys’ records allowed the Court to assess the reasonableness of the hours

billed). For other entries challenged as being too imprecise (Lines 80-82, 111, 113-

14, 275-80, 289-90), plaintiffs’ counsel explains that, at the time of the entries, the

only thing happening in the case related to the deadline litigation:

      “Though IDHW complains that it’s not clear whether these class
      member meetings were about settlement implementation and the
      deadline for it, that is literally all that was going on in the case during
      that time.”



MEMORANDUM DECISION AND ORDER - 10
      Case 1:12-cv-00022-BLW Document 463 Filed 08/17/21 Page 11 of 15




Reply, Dkt. 445, at 8.

      Finally, the Court is not persuaded that the attorneys needlessly duplicated

effort. Class counsel will need to communicate with each other from time to time,

and the decision to send two or more attorneys to meetings with opposing counsel

does not strike the Court as excessive. Indeed, other courts have observed that

      “unless a law firm is handling the simplest of cases, it would be naïve
      to believe that attorneys should not brainstorm over strategic
      decisions. In fact, it would be detrimental to a client’s overall
      litigation position if lawyers operated in intellectual silos and never
      shared analytic approaches with their colleagues. Thus, multiple
      attorneys on the same case are not automatically precluded from
      obtaining fees for strategic conferences between themselves.”

Prison Legal News v. Inch, 411 F. Supp. 3d 1198, 1212 (N.D. Fla. 2019) (quoting

Advanced Diabetes Treatment Ctrs., LLC v. Sebelius, No. 09-61698, 2012 WL

5077155 (S.D. Fla. Sept. 20, 2012)). This is especially true here. This is a complex

case with complex issues. The billing records do not show that the attorneys

needlessly duplicated effort or were otherwise inefficient. Accordingly, the Court

will deny the Department’s request to reduce the hours billed at lines 1, 2, 39, 53,

60, 65, 75, 87, 88, 91, 97, 105, 106, 109, 119, 122, 124, 125, 152, 154, 174, 177,

189, 244, 254, 261, and 271.

      d. Downward Adjustment

      The final question is whether the Court should make a downward adjustment

to the lodestar. The lodestar is the “presumptively reasonable” award amount.


MEMORANDUM DECISION AND ORDER - 11
      Case 1:12-cv-00022-BLW Document 463 Filed 08/17/21 Page 12 of 15




Gonzalez v. City of Maywood, 729 F.3d 1196, 1202 (9th Cir. 2013). Plus, the

Supreme Court has explained that plaintiffs’ attorneys normally should recover

fees for “all hours reasonably expended on the litigation,” and “the fee award

should not be reduced simply because the plaintiff failed to prevail on every

contention” they argued. Hensley v. Eckerhart, 461 U.S. 424, 435 (1983).

      The Department argues for a 75% reduction to the lodestar to reflect

plaintiff’s limited success.

      In Hensley, the Supreme Court set forth an analytic framework for

determining whether a plaintiff's partial success requires a reduction in the

lodestar. Id. at 434-37. At step one of this analysis, the district court examines

whether the plaintiff failed to succeed on any claims wholly unrelated to the claims

on which the plaintiff succeeded. The hours spent on such unsuccessful claims

should be excluded from the calculation. Id. at 434-35. At step two, the district

court determines whether there are any unsuccessful claims interrelated with the

successful claims. If such unsuccessful claims exist, the court must determine

whether the plaintiff’s level of success warrants a reduction in the fee award. Id. at

436. If a plaintiff has obtained excellent results, however, the attorneys should be

fully compensated. Id. at 435.

      Here, by analogy to the claims discussed in Hensley, plaintiffs’ arguments

were all related to a common factual core – the Department’s failure to finish the


MEMORANDUM DECISION AND ORDER - 12
      Case 1:12-cv-00022-BLW Document 463 Filed 08/17/21 Page 13 of 15




budget tool within the anticipated three-year time frame. Thus there are no

“unrelated claims” to which step one of the Hensley analysis might be applied.

      Turning to the second step of Hensley analysis, the Department again

focuses on the fact that plaintiffs did not get all the relief they sought. In Hensley,

the Court held that “a plaintiff who failed to recover damages but obtained

injunctive relief, or vice versa, may recover a fee award based on all hours

reasonably expended if the relief obtained justified that expenditure of attorney

time.” See also Davis v. Mason County, 927 F.2d 1473, 1489 (9th Cir. 1991). Here,

although plaintiffs didn’t get everything they asked for, the relief they did receive

justifies awarding them the entire amount of attorneys’ fees sought. As explained

above, plaintiffs did emerge with a key victory: they now have a firm deadline for

completion of the budget tool in hand. This justifies a full fee award.

4. The Motion to Strike

      Finally, the Court will moot defendants’ motion to strike. In that motion,

defendants seized on an error in two of the attorney declarations filed in support

plaintiffs’ fee motion. Those declarations failed to include the critical boilerplate

phrase, “I hereby swear under penalty of perjury” that the statements herein are

true. The defendants capitalized on that omission, using it as the basis for a motion

to strike plaintiffs’ entire fee motion.

      Defendants are commended for their attention to detail. But why not just


MEMORANDUM DECISION AND ORDER - 13
      Case 1:12-cv-00022-BLW Document 463 Filed 08/17/21 Page 14 of 15




pick up the phone or dash off an email upon discovering the error? The end result

would be the same: plaintiffs’ counsel would have corrected the erroneous filings,

and the parties could then return their focus to the substantive issues. Instead, the

Court ended up slogging through a dozen or so pages of briefing on the motion to

strike. And it was all for naught: upon learning of the error, the attorneys filed

corrected declarations, explaining that the omission was an oversight.

      To be sure, defendants had every right to make sure counsel submitted

declarations under penalty of perjury. But the way to handle that sort of issue is

simple: reach out to counsel, point out the error, and request sworn declarations. If

plaintiffs’ counsel had failed to correct the error, then defendants could have

argued for a reduction in fees, based on the deficient attorney declarations. As

matters stand, though, the motion to strike was unnecessary. The Court will moot

the motion and remind counsel that Rule 1 – “that first and greatest of the Rules” 4

– obligates the “court and the parties” to construe the rules “to secure the just,

speedy, and inexpensive determination of every action and proceeding.” Fed. R.

Civ. P. 1 (emphasis added).




      4
          Woodham v. Am. Cystoscope Co., 335 F.2d 551, 557 (5th Cir. 1964) (Wisdom, J.).



MEMORANDUM DECISION AND ORDER - 14
     Case 1:12-cv-00022-BLW Document 463 Filed 08/17/21 Page 15 of 15




                                     ORDER

     IT IS ORDERED that:

     1.    Plaintiffs’ Motion for Fees and Costs (Dkt. 433) is GRANTED.

           Plaintiffs are awarded $115,380 in attorneys’ fees.

     2.    Defendants’ Motion for Attorney Fees (Dkt. 435) is DENIED.

     3.    Defendants’ Motion to Strike (Dkt. 439) is DEEMED MOOT.

                                           DATED: August 17, 2021


                                           _________________________
                                           B. Lynn Winmill
                                           United States District Judge




MEMORANDUM DECISION AND ORDER - 15
